
	

113 S2494 IS: Natural Gas Export Promotion Act of 2014
U.S. Senate
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2494
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2014
			Mr. Udall of Colorado (for himself, Ms. Landrieu, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To expedite applications to export natural gas, to require the public disclosure of liquefied
			 natural gas export destinations, and for other purposes.
	
	1.Short titleThis Act may be cited as the Natural Gas Export Promotion Act of 2014.2.Applications to export natural gas
			
				(a)
				In generalThe Secretary of Energy (referred to in this section as the Secretary) shall issue a final decision on any application for authorization to export natural gas under
			 section 3 of the Natural Gas Act (15 U.S.C. 717b) that is pending on or
			 filed on or after the
			 date of enactment of this Act not later than 45 days after conclusion of
			 the review required by the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.).
				(b)
				Judicial review(1)In generalExcept for review in the Supreme Court, the United States Court of Appeals for the circuit in which
			 the export facility will be located
			 pursuant to an application described in subsection (a) shall have original
			 and exclusive jurisdiction over any civil action for the review of—
					(A)an order issued by the Secretary with respect to the application; or
					(B)the failure of the Secretary to issue a decision on the application.
					(2)
					Order
					If the Court in a civil action described in paragraph (1) finds that the Secretary  has
			 failed to issue a decision on the application as required under subsection
			 (a), the Court shall order the Secretary to issue the decision
			 not later than 30 days after the order of the Court.(3)Expedited considerationThe Court shall—(A)set any civil action brought under this subsection for expedited consideration; and(B)set the matter on the docket as soon as practicable after the filing
			 date of the initial pleading.
			3.
			Public disclosure of export destinations
			Section 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following:
			
				
					(g)
					Public disclosure of liquefied natural gas export destinations
					
						(1)
						In general
						In the case of any authorization to export liquefied natural gas, the Secretary of Energy shall
			 require the applicant to report to the Secretary of Energy the names of
			 the one or more countries of destination to which the exported liquefied
			 natural gas is delivered.
					
						(2)
						Timing
						The applicant shall file the report required under paragraph (1) not later than—
						
							(A)
							in the case of the first export, the last  day of the month following the month of the first
			 export; and
						
							(B)
							in the case of subsequent exports, the date that is 30 days after the last day of the applicable
			 month concerning the activity of the previous month.
						
						(3)
						Disclosure
						The Secretary of Energy shall publish the information reported under this subsection on the website
			 of the Department of Energy and otherwise make the information available
			 to the public.
					.
		
